Citation Nr: 0017776	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of right foot surgery, based on a disagreement with 
the September 1998 initial award.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for diverticulum, 
thoracic esophagus and duodenal sweep/hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In April 1999, the veteran withdrew his claims for service 
connection for psychiatric disorder and a back disability in 
writing and during his personal hearing testimony.  
Accordingly, these issues are no longer before the Board for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of the veteran's right foot surgery include 
subjective complaints of pain and surgical scar tenderness, 
with no objective evidence of tenderness, or any functional 
impairment; his residuals are not shown to be moderate in 
severity.


CONCLUSION OF LAW

The criteria for a 10 percent initial rating for residuals of 
right foot surgery are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a compensable 
initial award for his service-connected residuals of a right 
foot surgery is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Factual Background

Private treatment records, dated in November and December 
1995, show no pertinent complaints.

A June 1998 VA general medical examination report shows that 
the veteran gave a history of having had a muscle removed 
from the inside of his right foot during service in 1963.  He 
complained of right foot weakness and pain.  The examiner 
observed a well-healed, nontender scar on the medial side of 
the veteran's right foot about two inches above the foot 
arch.  There was no sign of inflammation in the area and the 
foot itself was otherwise normal.  The veteran walked without 
a limp and could tandem walk, as well as walk on his toes and 
heels.  There was no evidence of asymmetrical muscle wasting, 
his reflexes were normal and symmetrical, and he was able to 
bear weight on each leg separately.  The examiner noted that 
the veteran had full range of motion and there was no 
pertinent diagnosis.

A September 1998 rating decision granted service connection 
for residuals of right foot surgery, and assigned a 
noncompensable rating.

During his April 1999 personal hearing, the veteran testified 
that his surgical scar was tender and that the feeling was 
"half gone" in it.  He strongly disagreed with the VA 
examiner's findings.

In an April 1999 statement, the veteran's brother indicated 
that the veteran had a foot condition at the time of his 
service discharge as a result of inservice foot surgery.  At 
the time his foot was very tender and caused severe pain.  
Subsequently, the veteran continued to complain about his 
foot pain.  His brother indicated that the veteran could not 
stand on his foot for more than three to four hours without 
becoming fatigued.

Analysis

The veteran's claim for a higher evaluation for residuals of 
a right foot surgery is an original claim that was placed on 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  In regard to this 
claim, the undersigned notes that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected right foot disability.  The Board has found nothing 
in the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes as the veteran's initial claim was opened over 
thirty years after the veteran's discharge.  Therefore, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the veteran's right foot disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's residuals of right foot surgery are currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under Diagnostic Code 5284, a 10 percent rating is 
assigned for moderate foot injuries, a 20 percent rating is 
assigned for moderately severe foot injuries, and a 30 
percent rating is assigned for severe foot injuries.  In 
every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

A compensable evaluation for the right foot disability is not 
warranted under Diagnostic Code 5284.  Although the veteran 
has complained of right foot pain and weakness, the June 1998 
VA examination revealed no objective evidence of any 
impairment of the right foot.  38 C.F.R. § 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, the right 
foot disability does not warrant a compensable evaluation.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  As outlined 
above, the objective medical evidence also shows that the 
veteran's right foot surgical scar is well-healed, 
asymptomatic and productive of no functional impairment.  
Therefore, it does not warrant a separate compensable 
evaluation under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  See Esteban v. Brown, 6 Vet. App. 259, 
at 261-62.

The Board also finds that this disability is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's residuals 
of right foot surgery have not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

A compensable evaluation for residuals of a right foot 
surgery is denied.


REMAND

Before issuing a substantive decision on the veteran's claims 
of entitlement to service connection for hemorrhoids, 
sinusitis, hearing loss, diverticulum, thoracic esophagus and 
hiatal hernia, the Board finds that a remand is required to 
ensure that the RO has obtained and associated with the 
claims file all required evidence.

During his April 1999 personal hearing, the veteran testified 
that he had seen his service medical records while still in 
active duty service and that there were significantly more 
than are currently associated with his claims file.  The 
veteran believed that the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, may have 
created this problem.  The Board notes that, based on the 
veteran's term of service, it is plausible that the 1973 fire 
may have affected his service medical records and that 
further records or copies of records may be available.  It 
does not appear the Surgeon General's Office (SGO) was 
contacted.

The United States Court of Claims for Veterans Appeals 
(Court) has held that where "relevant" documents relating 
to an appellant's claim were within the Secretary's control 
(for example, records generated by VA) prior to a Board 
decision on appeal and could reasonably be expected to be 
part of the record before VA, such documents are "in 
contemplation of law" constructively part of the record.  
Blount v. West, 11 Vet. App. 32, 33 (1998); Simington v. 
Brown, 9 Vet. App. 334, 335 (1996); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).  There is no evidence of record that 
another attempt was made to locate any other service medical 
records for the veteran.  

Also, at the April 1999 hearing the veteran testified that he 
was seen by a Dr. Chaney in the years after service and he 
believed he could obtain records from him.  This has not been 
done. Under the circumstances, development to obtain any 
additional evidence, if available, is in order prior to a 
Board determination on the veteran's claims.

In light of the foregoing, the claims are REMANDED to the RO 
for the following actions:

1.  The RO should locate the veteran's 
complete service medical records and 
associate them with the claims folder.  
The SGO should also be contacted and 
asked to provide any information 
pertaining to the veteran.  The RO should 
also obtain from the veteran the names 
and addresses of any health care 
providers who might have treated the 
veteran for the disabilities at issue in 
the years following service.  Of 
particular interest are records from a 
Dr. Chaney.  The veteran should provide 
that physician's mailing address and he 
should then be contacted to provide any 
records he might have pertaining to 
treatment and evaluation of the veteran.

2. Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claims for 
service connection for hemorrhoids, 
sinusitis, hearing loss, diverticulum, 
thoracic esophagus and hiatal hernia.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

